      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 1 of 14



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     Menlo Park, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,              Case No. 4:21-cv-01727-DMR

17                    Plaintiff,                   RINGCENTRAL, INC.’S
                                                   COUNTERCLAIMS AGAINST ZOOM V
18          v.                                     IDEO COMMUNICATIONS, INC.

19   RINGCENTRAL, INC.,                            REDACTED VERSION OF
                                                   DOCUMENT SOUGHT TO BE SEALED
20                    Defendant.

21
                                                   DEMAND FOR JURY TRIAL
22
     RINGCENTRAL, INC.,
23
                      Counterclaimant,
24
            v.
25
     ZOOM VIDEO COMMUNICATIONS, INC.,
26
                      Counterdefendant.
27

28
                                                          RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                               ZOOM VIDEO COMMUNICATIONS, INC.
                                                                            4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 2 of 14



 1          Long before “Zoom-bombing” was a thing, Zoom heavily depended on RingCentral to

 2   help build its business. Among other things, RingCentral was among Zoom’s first commercial

 3   resellers, investing enormous resources in helping Zoom fortify and commercialize its then-

 4   fledging solution, integrating the companies’ product offerings into what was then a unique

 5   combination of leading uCaaS and video meetings services, and seeding Zoom’s service with

 6   thousands of RingCentral customers. Simply put, RingCentral had a lot to do with putting Zoom

 7   on the map, while being supportive of Zoom’s plans to become a viable SaaS provider in its own

 8   right. Why did RingCentral do this? The answer is simple. RingCentral is a well-known and

 9   respected provider of cloud-based business communications solutions that has always put
10   customers first. Integration with Zoom provided a differentiated and superior customer

11   experience that benefitted both companies, and more importantly, enabled customers to conduct

12   business more efficiently and cost-effectively

13          No good deed goes unpunished, however. Zoom achieved market dominance and a

14   $100B+ market cap based on an unprecedented appetite for video meetings during the COVID-19

15   work-from-home economy. And now that COVID-19 and strict work-from-home restrictions

16   seem to be coming to an end, Zoom is trying to use its market dominance to stifle competition.

17   Zoom is well aware of RingCentral’s new RingCentral Video technology (“RCV”) and the threat

18   that it presents to Zoom in the post-COVID-19, work-from-anywhere world.

19          Customers have recognized the appeal of RingCentral’s integrated message-video-phone
20   (“MVP”) strategy. As a result, RingCentral is winning the majority of head-to-head sales

21   situations against Zoom and its revenue continues to grow quarter-over-quarter. Zoom is running

22   scared, and is now playing dirty by violating the companies’ agreement in a cynical attempt to

23   disrupt RingCentral’s progress and to muddy RingCentral’s image in front of customers and

24   prospects. Put another way, Zoom knows that it has only a brief window to take advantage of a

25   small and shrinking feature gap between Zoom’s video offering and RCV. To make matters

26   worse, Zoom currently does not have a messaging product and is far behind in terms of an overall

27   MVP strategy. Additionally, Zoom is well aware that RCV standalone will be disruptive to the

28   video meetings market as a whole, as it offers significant cost and other advantages over Zoom’s
                                                                  RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                                       ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                    4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 3 of 14



 1   own product. We should point out, too, that Zoom is intimately familiar with Ring Central’s

 2   product plans and time frames – as that time frame is (in part) controlled by the parties’

 3   agreement. Unfortunately, Zoom has chosen to use that knowledge to try to disrupt

 4   RingCentral’s transition; both by declaring that it will no longer honor the parties’ agreement and

 5   by bring a meritless lawsuit (filed without prior notice) in an attempt to control the public

 6   narrative and thus interfere with RingCentral’s ability to complete the transition of its sales

 7   pipeline to RCV in an orderly way and in the time frame specified in the parties’ contract.

 8          RingCentral is proud of its relentless focus on customer needs, its history of innovation,

 9   and its productive partnerships across the communication and collaboration space. This is the
10   first time in RingCentral’s 20+ year history that any of RingCentral’s many technology or go-to-

11   market partners have felt the need to turn to litigation. But Zoom apparently does not believe in

12   playing by the rules, as is amply evidenced by the its numerous well-documented “missteps” in

13   handling their customers’ data, respecting customers’ (and now partners’) privacy rights, making

14   erroneous and eventually re-tracked claims of its technology capabilities, and potentially other,

15   even more serious lapses of judgement that are well documented in various private party and

16   government actions. Zoom is clearly (and rightly) fearful of both RCV and RingCentral’s overall

17   MVP strategy. While that fear may be justified, Zoom’s actions are not, and this lawsuit is

18   therefore necessary to obtain clarity on the parties’ rights. The letter and spirit of the agreement is

19   clear, and it is unfortunate that Zoom is choosing to rely on novel, one-sided interpretations to
20   stifle possible competition, rather than investing into its own technology that would enable it to

21   compete fairly in the emerging work-from-anywhere world.

22                                                 PARTIES

23          1.      Plaintiff RingCentral, Inc. is a Delaware corporation with its principal place of

24   business in Belmont, California.

25          2.      Defendant Zoom, Inc. is a Delaware corporation with its principal place of

26   business in San Jose, California.

27

28
                                                                     RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                      -3-                 ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                       4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 4 of 14



 1                                      JURISDICTION AND VENUE

 2           3.       The Court has jurisdiction over RingCentral’s declaratory judgment claim for non-

 3   infringement of Zoom’s alleged trademark rights because the claim presents a federal question

 4   under 28 U.S.C. §§ 1331 and 1338. The Court has supplemental jurisdiction over RingCentral’s

 5   state law claims under 28 U.S.C. § 1367.

 6           4.       The Court has personal jurisdiction over Zoom because it is headquartered in San

 7   Jose, California and intentionally directed its injurious conduct toward RingCentral, as set forth

 8   elsewhere herein, within the Northern District of California.

 9           5.       Venue in this judicial district is appropriate because a substantial part of the events
10   giving rise to the dispute and the injuries complained occurred within this judicial district. 28

11   U.S.C. § 1391.

12                                       FACTUAL ALLEGATIONS

13   Overview of the RingCentral-Zoom Business Relationship
14           6.       Founded in 1999, RingCentral is headquartered in Belmont, California, and

15   employs more than 3,000 employees. RingCentral is a leading provider of enterprise cloud

16   communications, collaboration, and contact center solutions. RingCentral provides unified voice,

17   video meetings, team messaging, digital customer engagement, and integrated contact center

18   solutions for enterprises of all sizes.

19           7.       On October 18, 2013, RingCentral entered into a Strategic Alliance Agreement
20   (“SAA”) with Zoom, then a two-year-old video communications startup. The SAA gave

21   RingCentral the right to                                               Zoom’s video meetings

22   technology with RingCentral’s cloud communications services. RingCentral demonstrated its

23   faith in the parties’ partnership from the outset, making substantial revenue commitments to

24   Zoom and undertaking a duty to market Zoom’s services. In connection with these marketing

25   efforts, the SAA grants to RingCentral a

26                                                            Zoom’s trademarks. SAA § 9(a).

27           8.       The SAA marked the beginning of a long and successful relationship between

28   Zoom and RingCentral; the parties extended the term and expanded the scope of the SAA on
                                                                      RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                       -4-                 ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                        4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 5 of 14



 1   multiple occasions over the following six years. By the time the SAA terminates on

 2        , the parties will have done business together for nearly a decade.

 3          9.        The SAA provides that Zoom is responsible for providing, hosting, and managing

 4   the “Service,”

 5                                                 . As Zoom’s capabilities expanded over time, the

 6   parties amended the definition of the “Service” to reflect Zoom’s new capabilities and features,

 7   such as Large Meeting Capacity (up to 500 persons per meeting) and Webinars. These

 8   amendments were accompanied by further revenue commitments from RingCentral to Zoom.

 9          10.       The SAA required Zoom to develop
10                . Zoom developed this software and provided RingCentral with periodic updates to

11   fix bugs, patch security vulnerabilities, and add new functionality to the Service. RingCentral

12   devoted substantial resources to integrating Zoom’s software and technology into RingCentral’s

13   offerings and has delivered the Service to many thousands of RingCentral “Customers,” defined

14   in the SAA as “                                                                               ”

15   SAA § 1(c). RingCentral has also driven millions of dollars in revenue to Zoom under the SAA’s

16   revenue sharing provisions, provided input to Zoom about its product roadmap, and stived to be a

17   good partner throughout their relationship, including by attempting to resolve Zoom’s numerous

18   contractual breaches over the years privately and in the spirit of a good-faith business partner.

19   Zoom has repaid RingCentral for its faithful partnership with a lawsuit and smear campaign
20   designed to disrupt RingCentral’s efforts to transition its sales pipeline as part of the wind-down

21   of the companyies’ relationship.

22   The SAA’s Term, End of Life, and Post-Termination Provisions

23          11.       The initial term of the SAA ran from

24

25

26                . SAA § 16.

27          12.       The parties mutually agreed to extend the term in writing on multiple occasions,

28   most recently via SAA Amendment 8, executed in 2019, which extended
                                                                    RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                      -5-                ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                      4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 6 of 14



 1

 2

 3          Section 16(d) of the SAA,                                       , provides in pertinent part

 4   as follows:

 5

 6

 7

 8

 9   Emphasis added.
10          13.      Relatedly, the applicable Service Level Agreement (or “SLA”) provides that

11

12

13

14

15                     (emphasis added).

16          14.      Section 16(e) of the SAA identifies Zoom’s obligations that survive termination of

17   the agreement

18

19
20

21

22

23

24   Emphasis added.

25          15.      On July 27, 2020, Zoom sent a letter to RingCentral notifying it of Zoom’s

26   election to decline the SAA’s automatic renewal period after expiration of the term

27             The July 27 letter is entitled “Notice of Non-Renewal of Strategic Alliance

28
                                                                   RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                    -6-                 ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                     4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 7 of 14



 1   Agreement”—contrary to Zoom’s allegations (Dkt. 1 ¶17), the July 27 letter was not a

 2   termination notice.

 3          16.     Two days later, on July 29, 2020, RingCentral responded to that notice with its

 4   own notice that it was exercising, on July 29, 2020, RingCentral responded to that notice with its

 5   own notice that it was exercising its                rights, thereby

 6                         . Zoom never responded to this letter.

 7          17.     By Virtue of RingCentral’s                rights, the SAA

 8

 9                                                                          .
10   Zoom Begins Misbehaving After Competition Commences
11          18.     Zoom launched its own VOIP telephone offering in 2019, introducing a new

12   competitive dynamic into the parties’ relationship. Shortly thereafter, Zoom began exhibiting in

13   its dealings with RingCentral the same disregard for Zoom’s legal obligations that has made

14   Zoom the target of an FTC action, multiple law enforcement investigations, and scores of

15   lawsuits alleging misconduct ranging from securities fraud to HIPAA violations.

16          19.     For example, Zoom began removing RingCentral’s branding from the Service

17                           . RingCentral immediately raised this issue with Zoom, but it was

18   dismissive and refused to commit to restoring RingCentral branding. Only after RingCentral

19   escalated the branding issue to legal counsel did Zoom reluctantly (and slowly) restore
20   RingCentral branding to the Service by updating the Zoom SDK to include a hard-coded branding

21   message.

22          20.     Also in 2019, Zoom began dragging its feet on assuring feature parity to

23   RingCentral and its Customers

24

25

26                Zoom thus created feature gaps between its own services and RingCentral’s

27   offerings by assuring that RingCentral’s services were not fully up to date. Zoom’s sales

28   personnel then exploited those feature gaps to convince potential customers to choose Zoom over
                                                                    RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                    -7-                  ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                      4:21-CV-01727-DMR
         Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 8 of 14



 1   RingCentral. Starting in about 2020, Zoom sales personnel also began making misstatements to

 2   customers about the timing and nature of the SAA’s future termination in an attempt to create

 3   fear, uncertainty, and doubt about whether Zoom would continue to support RingCentral

 4   customers. RingCentral objected to this conduct, which violates, inter alia,

 5                              SAA § 11. After communications from RingCentral’s counsel,

 6   RingCentral stopped hearing reports about misconduct in Zoom’s sales organization, but only for

 7   a short while.

 8           21.      RingCentral was also compelled to involve legal counsel with Zoom in 2020 after

 9   a deluge of Zoom security and privacy scandals shocked the world.1 In violation of
10

11                                                                                     RingCentral

12   learned about Zoom’s myriad privacy and security problems at the same time and in the same

13   way most of the general public did: from press reports. Zoom refused to provide timely

14   information about these problems to RingCentral, even as RingCentral was fielding calls from

15   concerned Customers. Ultimately, Zoom shared                             information only after

16   RingCentral again involved outside litigation counsel and served Zoom with a formal notice

17                                         .

18           22.      In each of the foregoing instances in which Zoom breached the SAA, rather than

19   rush to court, RingCentral worked in good faith to resolve contractual disputes privately.
20           23.      In April 2020, on the heels of Zoom’s first wave of security scandals, RingCentral

21   launched its own home-grown video conferencing solution, RCV. RingCentral’s fully integrated

22   Messaging-Video-Phone offering is winning the majority of head-to-head sales situations against

23   Zoom. Zoom has not responded well.

24

25
     1
26    See, e.g., https://www.washingtonpost.com/technology/2020/12/18/zoom-helped-china-
     surveillance/; https://www.consumerreports.org/privacy/at-zoom-new-privacy-and-security-
27   problems-keep-emerging/; https://www.techrepublic.com/article/who-has-banned-zoom-google-
     nasa-and-more/; https://fortune.com/2020/04/06/zoom-zm-stock-price-today-security-issues-
28   school-districts-spacex-ban/
                                                                    RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                     -8-                 ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                      4:21-CV-01727-DMR
      Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 9 of 14



 1   Zoom Breaches the SAA in Response to Competitive Pressure from RingCentral

 2          24.     RingCentral alleges under FRCP 11(b)(3) that discovery will likely show that, in

 3   about early February 2021, multiple Zoom sales personnel began telling RingCentral Customers

 4   that Zoom would soon cut them off from the Service. Ring Central alleges under FRCP 11(b)(3)

 5   that discovery will likely show that, in some instances, Zoom sales personnel suggested to

 6   Customers they had approximately six months to switch from RingCentral to Zoom in order to

 7   avoid losing access to the Service, and/or suggested that Customers would lose access to the

 8   Service via RingCentral in just thirty days. Ring Central also alleges under FRCP 11(b)(3) that

 9   discovery will likely show that Zoom understood that its statements about ending support for
10   RingCentral Customers would cause Customers to be concerned and would harm RingCentral’s

11   business and relationships.

12          25.     RingCentral alleges under FRCP 11(b)(3) that discovery will likely show that

13   Zoom understands both that RCV currently lacks Webinar capacity and breakout rooms, and that

14   RingCentral is currently actively developing those features. Thus, while RingCentral has already

15   begun signing up new customers for RCV, and transitioning some preexisting customers to RCV,

16   that solution is not yet suitable for all customers. RingCentral alleges under FRCP 11(b)(3) that

17   discovery will likely show that Zoom knows all of this. RingCentral alleges under FRCP

18   11(b)(3) that discovery will likely show that Zoom also understands that its contractual

19   obligations continue                                     , that Zoom knows that RingCentral relied on
20                   in planning its development lifecycle, and that by blocking RingCentral from

21   breakout rooms and webinars as part of RingCentral Service bundles, Zoom would gain a

22   competitive advantage over RingCentral.

23          26.     During the week of February 22, 2021, RingCentral’s General Counsel reached out

24   to Zoom’s General Counsel to once again request that Zoom get its sales organization under

25   control and prevent further violations of the SAA.

26          27.     On February 24, 2021, Zoom sent a letter to RingCentral asserting that

27   RingCentral’s efforts to sell the Service during                    breached the SAA and violate

28   unidentified “intellectual property” rights. Zoom’s letter took the position that the “purpose” of
                                                                       RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                        -9-                 ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                         4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 10 of 14



 1                    does not permit RingCentral to continue to sell the Service. Whatever Zoom’s

 2   view may be about “the purpose”                         , it is irrelevant:

 3                                                                                                     .

 4   For example, as noted above, SAA § 16(e) states expressly that “

 5

 6            ”, and RingCentral

 7   by invoking                        .

 8           28.     RingCentral responded to Zoom’s letter on February 26, 2021. RingCentral’s

 9   letter pointed out that Zoom’s position is irreconcilable with the plain text of the SAA and
10   fundamental cannons of contract construction. RingCentral’s letter invited a constructive

11   dialogue on an amicable path forward, but made clear RingCentral’s intent to protect itself and its

12   Customers from Zoom’s misconduct.

13           29.     RingCentral continued to attempt to engage Zoom in discussions about an

14   amicable resolution to the parties’ dispute up until March 11, 2021. But without warning, Zoom

15   rushed to court with a meritless lawsuit on March 12. Zoom’s March 12 lawsuit reveals that

16   Zoom has implemented “technological steps” to block RingCentral from activating new

17   Customers, in violation of the SAA.

18           30.     Zoom’s heavily and selectively redacted complaint2 predictably generated

19   inaccurate press reports spreading Zoom’s false narrative to the market, including at least one
20   article discussing “previously unreported news” that Zoom “terminated its seven-year partnership

21   with RingCentral” in July 2020. In fact, the SAA will not terminate until           and it remains in

22   full force and effect.

23                                     FIRST CLAIM FOR RELIEF

24                                          (Breach of Contract)

25           31.     RingCentral hereby restates and re-alleges the allegations set forth above and

26   incorporates them by reference.

27
     2
      This document is filed with redactions because of the position taken by Zoom when RingCentral
28   sought agreement to file certain information publicly.
                                                                       RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                    - 10 -                  ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                         4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 11 of 14



 1           32.    The SAA is a valid, binding, and enforceable contract.

 2           33.    RingCentral performed all of its obligations under the SAA.

 3           34.    Zoom has breached SAA § 16(d).

 4           35.    Zoom’s breach is wrongful and willful within the meaning of Cal. Civ. Code §

 5   1668.

 6           36.    RingCentral has suffered damages as a result of Zoom’s breach. Among other

 7   things, RingCentral has had to devote resources to maintaining and repairing customer

 8   relationships damaged by Zoom’s breaches. RingCentral alleges under FRCP 11(b)(3) that

 9   discovery will likely show that RingCentral has lost at least one customer due to Zoom’s breach
10   of contract.

11           37.    The economic harm caused by Zoom and harm to RingCentral’s reputation,

12   goodwill, and customer relationships is difficult to quantify. Unless Zoom’s conduct is enjoined,

13   RingCentral will suffer further irreparable harm for which it has no adequate remedy at law.

14           38.    RingCentral is entitled to an injunction, damages, and attorney’s fees.

15                                  SECOND CLAIM FOR RELIEF

16                            (Declaratory Judgment of Non-Infringement)

17           39.    RingCentral hereby restates and re-alleges the allegations set forth above and

18   incorporates them by reference.

19           40.    The SAA continues to remain in full effect during                           . During
20   this period, RingCentral is authorized to sell the Service and to use Zoom’s trademarks.

21           41.    RingCentral has a license under the SAA to use Zoom’s trademarks and denies

22   that it has infringed, mislead any consumer, or engaged in any unfair competition. Under the

23   SAA, RingCentral’s license to use Zoom’s marks and to sell the genuine Zoom Service extends

24                                                                       . In addition, no consumer is

25   confused about the source of Zoom’s Services or Zoom’s affiliation with RingCentral under the

26   SAA.

27           42.    Zoom alleges that RingCentral has infringed Zoom’s trademarks, mislead

28   consumers, and engaged in unfair competition in violation of the Lanham Act, 15 U.S.C. §
                                                                   RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                    - 11 -              ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                     4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 12 of 14



 1   1125(a). Zoom’s false allegations have placed RingCentral in the position of either pursuing

 2   allegedly illegal behavior or abandoning that which RingCentral claims a right to do under the

 3   SAA. Thus, a substantial, immediate, and concrete controversy exists between Zoom and

 4   RingCentral regarding whether the RingCentral’s conduct violates 15 U.S.C. § 1125(a). A

 5   judicial declaration will resolve this controversy and fix the parties rights amongst each other

 6   with respect to these issues.

 7          43.     RingCentral seeks a judicial confirmation of its license and rights to use Zoom’s

 8   trademarks and a declaration of non-infringement.

 9          44.     RingCentral is entitled to declaratory judgment and injunctive relief to effectuate
10   the declaratory judgment.

11                                     THIRD CLAIM FOR RELIEF

12                            (Declaratory Judgment of Contractual Rights)

13          45.     RingCentral hereby restates and re-alleges the allegations set forth above and

14   incorporates them by reference.

15          46.     The entirety of the SAA remains in full force and effect

16

17

18

19
20

21

22          49.     A substantial, immediate, and concrete controversy exists between Zoom and

23   RingCentral regarding their rights and duties under the SAA. A judicial declaration will resolve

24   this controversy and fix the parties’ rights and obligations in relation to each other with respect to

25   these issues

26          50.     RingCentral seeks a judicial confirmation that its contractual rights under the SAA

27   continue                                      and a declaration that Zoom breached the SAA by

28   blocking RingCentral from activating Customers.
                                                                     RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                     - 12 -               ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                       4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 13 of 14



 1          51.     RingCentral is entitled to declaratory judgment and injunctive relief to effectuate

 2   the declaratory judgment.

 3                                   FOURTH CLAIM FOR RELIEF

 4                        (Unfair Competition (Cal. Civ. Code § 17200 et seq))

 5          52.     RingCentral hereby restates and re-alleges the allegations set forth above and

 6   incorporates them by reference.

 7          53.     Zoom has engaged in unfair competition in violation of Cal. Civ. Code § 17200 et

 8   seq., including through the dissemination of deceptive, untrue, and misleading advertising in

 9   violation of Cal. Bus. & Prof. Code § 17500 while communicating with RingCentral Customers
10   and prospective customers. Ring Central alleges under FRCP 11(b)(3) that discovery will likely

11   show that Zoom made false statements including: (i) in February 2021, a Zoom sales

12   representative falsely telling at least one RingCentral Customer that it would be cut off from

13   Zoom Service in thirty days and (ii) in February 2021, a Zoom sales representative falsely telling

14   at least one RingCentral Customer that it would be cut off from Zoom Service in six months.

15   Customers were likely to be deceived by such statements, and Ring Central alleges under FRCP

16   11(b)(3) that discovery will likely show that at least some Customers were in fact deceived.

17          54.     Under FRCP 11(b)(3) RingCentral alleges that discovery will likely show that it

18   has suffered the loss of money and property and an economic injury in fact as a result of Zoom’s

19   conduct, although this economic injury will likely be difficult to quantify. In addition,
20   RingCentral has been damaged in its goodwill, customer relationships, and reputation as a result

21   of Zoom’s conduct. Unless Zoom’s conduct is enjoined, RingCentral will suffer further

22   irreparable harm for which it has no adequate remedy at law.

23          55.     RingCentral is entitled to an injunction, restitution, and attorney’s fees.

24                                        PRAYER FOR RELIEF

25          WHEREFORE, Defendant-Counterclaimant prays for judgment against Plaintiff-

26   Counterdefendant as follows:

27                  A.      Entry of judgment in favor of RingCentral against Zoom;

28                  B.      A preliminary and permanent injunction;
                                                                     RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                     - 13 -               ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                       4:21-CV-01727-DMR
     Case 5:21-cv-01727-EJD Document 13-5 Filed 03/16/21 Page 14 of 14



 1                C.      A declaration of RingCentral’s rights;

 2                D.      An order awarding RingCentral damages according to proof;

 3                E.      Prejudgment and post-judgment interest;

 4                F.      An order awarding RingCentral its costs and attorneys’ fees;

 5                G.      All such further and additional relief, in law or equity, to which Defendant-

 6         Counterclaimant may be entitled or which the Court deems just and proper.

 7

 8                                   DEMAND FOR JURY TRIAL

 9         RingCentral demands a jury trial on all issues so triable as of right.
10

11

12

13   Dated: March 15, 2021                             CLEMENT SETH ROBERTS
                                                       KAREN G. JOHNSON-MCKEWAN
14                                                     ROBERT L. URIARTE
                                                       NATHAN SHAFFER
15                                                     Orrick, Herrington & Sutcliffe LLP
16

17                                                     By:    /s/ Clement Seth Roberts
                                                                   CLEMENT SETH ROBERTS
18                                                                   Attorneys for Defendant
                                                                        RingCentral, Inc.
19
20

21

22

23

24

25

26

27

28
                                                                   RINGCENTRAL’S COUNTERCLAIMS AGAINST
                                                   - 14 -               ZOOM VIDEO COMMUNICATIONS, INC.
                                                                                     4:21-CV-01727-DMR
